Citation Nr: 0726977	
Decision Date: 08/29/07    Archive Date: 09/11/07

DOCKET NO.  05-13 181	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to compensation under the provisions of 38 
U.S.C.A. § 1151 for left eye disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. N. Moats, Associate Counsel


INTRODUCTION

The veteran had active duty service from February 1943 to 
November 1945.
 
This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2004 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  A notice of disagreement was received in December 
2004, a statement of the case was issued in March 2005, and a 
substantive appeal was received in April 2005.  A motion to 
advance the case on the docket was granted in August 2007.  


FINDING OF FACT

In an August 2007 statement from the veteran's 
representative, the veteran indicated that he no longer 
wished to pursue an appeal on the issue of entitlement to 
compensation under the provisions of 38 U.S.C.A. § 1151 for 
left eye disability.


CONCLUSION OF LAW

The criteria for withdrawal of a substantive appeal by the 
veteran, as it relates to entitlement to compensation under 
the provisions of 38 U.S.C.A. § 1151 for left eye disability, 
have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 
38 C.F.R. §§ 20.202, 20.204 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A substantive appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. § 20.202.  Withdrawal may be made by 
the veteran or by his or her authorized representative.  38 
C.F.R. § 20.204.  The veteran, in a written statement in 
August 2007 by his representative, withdrew his appeal as to 
the issue  of entitlement to compensation under the 
provisions of 38 U.S.C.A. § 1151 for left eye disability.  
Hence, there remain no allegations of errors of fact or law 
for appellate consideration of this issue.  Accordingly, the 
Board does not have jurisdiction to review the appeal of this 
issue and it is dismissed without prejudice.  


ORDER

The appeal as to the issue entitlement to compensation under 
the provisions of 38 U.S.C.A. § 1151 for left eye disability 
is dismissed.




____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


